FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                  April 29, 2014
                                  TENTH CIRCUIT                Elisabeth A. Shumaker
                                                                   Clerk of Court


 RHONDA STIRLING,

          Plaintiff-Appellant,
                                                        No. 14-2026
 v.
                                            (D.C. No. 1:13-CV-00842-MV-ACT)
                                                         (D.N.M.)
 DAVID STIRLING; DONNA
 DUCKETT STIRLING,

          Defendants-Appellees.


                             ORDER AND JUDGMENT *


Before GORSUCH, MURPHY, and HOLMES, Circuit Judges.


      Rhonda Stirling filed suit against her ex-husband and his wife in federal

court alleging claims under 42 U.S.C. § 1983. The district court dismissed the

case, however, holding that Ms. Stirling failed to state a federal claim on which

relief may be granted. 28 U.S.C. § 1915(e)(2)(B)(ii). We review that decision de




      *
         After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument. This
order and judgment is not binding precedent except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
novo and with considerable solicitude to Ms. Stirling who proceeds pro se. See

Kay v. Bemis, 500 F.3d 1214, 1217 (10th Cir. 2007).

      Even so we cannot help but affirm. As the district court explained, § 1983

“allows citizens to sue those who violate their constitutional rights while acting

‘under color of’ state law.” SECSYS, LLC v. Vigil, 666 F.3d 678, 683-84 (10th

Cir. 2012). But in this case Ms. Stirling has sued only her ex-husband and his

new wife, neither of whom are state actors, and so her § 1983 claim must fail just

as the district court held. On appeal, Ms. Stirling argues that a state trial judge

also violated her rights. But we generally do not review new arguments made for

the first time on appeal. And, in any event, Ms. Stirling has neither named that

judge as a party nor explained how the judge acted in concert with the defendants

she has named. Thus, even were we to take cognizance of this new argument Ms.

Stirling still lacks any state actor or state action.

      The district court’s dismissal of Ms. Stirling’s claims is affirmed and her

motion to proceed in this appeal without prepayment of fees is denied. She is

reminded of her obligation to pay the unpaid balance of the filing fee.


                                         ENTERED FOR THE COURT



                                         Neil M. Gorsuch
                                         Circuit Judge




                                            2